   Case: 4:21-cv-00956-SRC Doc. #: 1 Filed: 08/02/21 Page: 1 of 7 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          E A S T E R N DISTRICT OF MISSOURI
                                    EASTERN DIVISION


DE’MARCO MOORE,
Individually, and on behalf of themselves
and others similarly situated,

Plaintiff,

       v.                                                   No._________________

Z & L WRECKING CO., INC.                                     FLSA collective Action

Defendant.                                                   JURY DEMANDED




                    ORIGINAL COLLECTIVE ACTION COMPLAINT


       Plaintiff De’Marco Moore (“Plaintiff”), individually and on behalf of others similarly

situated, files this Collective Action Complaint, and states as follows:

1. This is a collective action for violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et

   seq. (“FLSA”) brought against Z & L Wrecking Co., Inc. (“Defendant”) on behalf of all current

   and former hourly-paid construction laborers and machine-operators, who worked for

   Defendant during the past three (3) years. Plaintiff and the putative class are current and former

   employees who seek damages for unpaid overtime.

                                  JURISDICTION AND VENUE

2. This Court has original jurisdiction over this action under 29 U.S.C. § 201 et. seq., 29 U.S.C.

   § 216 (b) and 28 U.S.C. § 1331.
   Case: 4:21-cv-00956-SRC Doc. #: 1 Filed: 08/02/21 Page: 2 of 7 PageID #: 2




3. Venue is proper in this District pursuant to 28 U.S.C. 1391. Defendant employed Plaintiff in

   this District and Defendant has conducted, and continues to conduct, business within this

   District during relevant periods to this action. Events, commissions, inactions, and omissions

   giving rise to these claims and this action occurred within this District.

                                            PARTIES

4. Defendant Z & L Wrecking Co., Inc. is a Missouri corporation with its principal place of

   business located at 5242 North Broadway Ave., St. Louis, Missouri, 63147. Defendant may be

   served through its registered agent, Zarak Little, located at 5242 North Broadway Ave., St.

   Louis, Missouri, 63147.

5. Plaintiff has been a resident of this District and performed work as a non-exempt employee

   within this District during the three (3) year period immediately preceding the filing of this

   Complaint. Plaintiff’s Consent to Join this collective action is attached hereto as Exhibit A.

                                 FACTUAL BASIS FOR SUIT

6. Defendant is, according to its website, a “business that performs a multitude of demolition

   work” with “more than over 20 years of demolition expertise in residential, commercial, and

   industrial demolition.”

7. Defendant employed/employs Plaintiff and others as hourly-paid construction laborers and/or

   machine-operators to perform the manual labor involved in said residential, commercial, and

   industrial demolition.

8. “The Putative Class” refers to all individuals who worked for Defendant as hourly-paid

   construction laborers and/or machine-operators during the previous three (3) years.

9. Defendants have been Plaintiffs and Putative Class’ “employer” within the meaning of 29

   U.S.C. § 203(d) and § 203(r) at all times material to this action.



                                                 2
   Case: 4:21-cv-00956-SRC Doc. #: 1 Filed: 08/02/21 Page: 3 of 7 PageID #: 3




10. At times material to this action, Plaintiff and Putative Class have been “employees” of

   Defendant as defined by Section 203(e)(1) of the FLSA, and performed work for Defendant

   within the territory of the United States, within the three (3) years preceding the filing of this

   collective action.

11. At all times material to this action, Defendant has been an enterprise engaged in commerce as

   defined by section 203(s)(1) of the FLSA, with annual revenue in excess of $500,000.00.

   Plaintiff and the Putative Class have engaged in interstate commerce as Defendant’s employees

   during the applicable statutory period.

12. Plaintiff was employed as an hourly-paid construction laborer.

13. Plaintiff and the putative Class performed tasks for Defendant such cleaning bulldozers,

   pouring/smoothing concrete, digging water taps, and operating machines.

14. Plaintiff and others worked in excess of forty (40) hours per week for Defendant in most, if

   not all weeks, of his/their employment with Defendant.

15. Plaintiff and others were typically scheduled to work five (5) days per week for a scheduled

   forty (40) hours per week. However, they were regularly required to stay past the end of their

   scheduled shift and work hours at a time without pay.

16. Specifically, Plaintiff and the Putative Class were scheduled to end their day at roughly 3:30

   p.m., yet Defendant required, expected and/or permitted them to stay and work past 3:30 p.m.

   for hours at a time.

17. Plaintiff and the Putative Class are entitled to overtime at 1.5 times their base rate of pay for

   all time they worked in excess of forty (40) hours per week and were not paid for at an overtime

   rate.




                                                 3
   Case: 4:21-cv-00956-SRC Doc. #: 1 Filed: 08/02/21 Page: 4 of 7 PageID #: 4




18. Defendant’s other employees were treated similarly. Defendant also denied wages owed to

   them as employees based on Defendant’s common practice of failing to pay all overtime due.

19. Defendant knew and was aware at all relevant times that it was not compensating Plaintiff and

   the Putative Class at the appropriate overtime rate for all compensable time worked over forty

   (40) hours per week. Defendant can cite no good faith basis for this failure.

20. Defendant’s compensation practices violated 29 U.S.C. § 207(a)(1).

21. As a result of Defendant’s bad faith and willful failure to pay Plaintiff and the Putative Class

   in compliance with the FLSA, Plaintiff and the Putative Class have suffered lost wages in the

   form of overtime compensation.

22. The net effect of Defendant’s common plan, policy, and/or practice of failing to pay its non-

   exempt employees overtime unjustly enriched the Defendant, who enjoyed ill-gained profits

   at the expense of Plaintiff and the Putative Class, and also enjoyed lower payroll taxes thereby.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

23. Plaintiff repeats and re-alleges the foregoing paragraphs as if fully set forth herein.

24. Plaintiff brings this case as a collective action on behalf of himself and other similarly situated

   individuals pursuant to 29 U.S.C. § 216(b) to recover unpaid overtime wages, liquidated

   damages, statutory penalties, attorneys’ fees and costs, and other damages owed.

25. The proposed collective class of similarly situated persons, also referred to in this Complaint

   as the “Putative Class” is defined as:

           All current and former individuals who performed any work for Defendant
           as a construction laborer and/or machine-operator in excess of forty (40)
           hours in any week from three (3) years prior to the filing of this Complaint
           through the present.

26. Plaintiff and the Putative Class are “similarly situated” for the purposes of 29 U.S.C. § 216(b)

   because, inter alia, Defendant employed a common pay scheme whereby Defendant’s non-

                                                  4
   Case: 4:21-cv-00956-SRC Doc. #: 1 Filed: 08/02/21 Page: 5 of 7 PageID #: 5




    exempt employees were paid in a matter impermissible under the FLSA, and were denied any

    overtime pay thereby.

27. This action is properly maintained as a collective action because Plaintiff is similarly situated

    to the members of the Putative Class with respect to Defendant’s payroll policies, which

    universally denied Plaintiff and members of the Putative Class all overtime compensation.

28. The collective action mechanism is superior to other available methods for a fair an efficient

    adjudication of this controversy. Defendant has acted or refused to act on grounds generally

    applicable to class members. The prosecution of separate actions could create a risk of

    inconsistent and varying adjudications, place a substantial and unnecessary burden on the

    courts and/or substantially impair the ability of class members to protect their interests.

29. Plaintiff will fairly and adequately protect the interests of the class as his interests are in

    complete alignment with those of class members.

30. Counsel for Plaintiff will adequately protect his interests as well as the interests of the Putative

    Class.

31. The precise number of Putative Class can be easily ascertained by examining Defendant’s

    payroll, scheduling, time keeping, personnel and other work-related records and documents.

    The Putative Class may be informed of the pendency of this action directly via U.S. mail, e-

    mail, and by posing notice at Defendant’s place of business/work sites.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff and those who choose to opt into this matter request the Court

enter judgment in favor of this Complaint and:

        a) Award Plaintiff and similarly situated employees all unpaid overtime compensation

             against Defendant;



                                                   5
Case: 4:21-cv-00956-SRC Doc. #: 1 Filed: 08/02/21 Page: 6 of 7 PageID #: 6




   b) Find and declare that Defendant’s violations of the FLSA were willful, and

      accordingly, the three (3) year statute of limitations under the FLSA applies to this

      action;

   c) Award Plaintiff and members of the collective class liquidated damages in accordance

      with the FLSA;

   d) Award prejudgment interest (to the extent that liquidated damages are not awarded);

   e) Award Plaintiff and the collective class reasonable attorneys’ fees and all costs of this

      action, to be paid by Defendant, in accordance with the FLSA;

   f) Award post-judgment interest and court costs as allowed by law;

   g) Enter an Order designating this action as an opt-in collective action under the FLSA;

   h) Enter an Order directing the issuance of notice to putative class members pursuant to

      29 U.S.C. §216(b) for the claims of the class;

   i) Allow Plaintiff to amend this Complaint, if necessary, as new facts are discovered;

   j) Provide additional general and equitable relief to which Plaintiff and the class may be

      entitled; and

   k) Provide further relief as the Court deems just and equitable.

                                       JURY DEMAND

                 Plaintiff hereby demands a TRIAL BY JURY as to all issues.




                                            6
   Case: 4:21-cv-00956-SRC Doc. #: 1 Filed: 08/02/21 Page: 7 of 7 PageID #: 7




Dated: August 2, 2021                Respectfully Submitted,

                                     s/ Robert E. Morelli, III
                                     Robert E. Turner, IV (TN BPR #35364)*
                                     Robert E. Morelli, III (TN BPR #37004)
                                     JACKSON, SHIELDS, YEISER, HOLT
                                     OWEN & BRYANT
                                     Attorneys at Law
                                     262 German Oak Drive
                                     Memphis, Tennessee 38018
                                     Telephone: (901) 754-8001
                                     Facsimile: (901) 754-8524
                                     rturner@jsyc.com
                                     rmorelli@jsyc.com

                                     ATTORNEYS FOR PLAINTIFF AND
                                     ON BEHALF OF OTHERS SIMILARLY
                                     SITUATED

                                     *Admission anticipated




                                       7
